NEWS RELEASE EVEREST RE GROUP, LTD. Wessex House, 45 Reid Street, 2nd Floor, Hamilton HM DX, Bermuda Contact:Elizabeth B. Farrell Vice President, Investor Relations Everest Global Services, Inc. 908.604.3169 For Immediate Release Everest Re Group Reports Fourth Quarter and Full Year 2009 Earnings HAMILTON, Bermuda – February 10, 2010 Everest Re Group, Ltd. (NYSE: RE) reported fourth quarter 2009 net income of $197.2 million, or $3.28 per diluted common share, compared to a net loss of $16.6 million, or $0.27 per common share, for the fourth quarter of 2008. After-tax operating income1, excluding realized capital gains and losses, was $192.0 million, or $3.19 per diluted common share, for the fourth quarter 2009, compared to after-tax operating income1 of $179.5 million, or $2.92 per common share, for the same period last year, a 9% increase in after-tax operating earnings1 per share. For the year ended December 31, 2009, net income was $807.0 million, or $13.22 per diluted common share, compared to a net loss of $18.8 million or $0.30 per common share, for 2008.
